DETAILED ACTION
Notice of AIA  Status
The present application is being examined under the AIA  the first inventor to file provisions. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Amendment
Applicant`s remarks filed 01/25/2021 regarding the objections made to claims 15, 19-21, 23, and the drawings submitted in the non-final office action dated 08/28/2020 is withdrawn due to the amendments made to the claims, drawings of Fig. 3-5 and the specification.

Claim Interpretation
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim 15, recites limitations that invoke 35 U.S.C. 112(f):
Claim 15; recites the limitation, “location detection unit is configured.” [Line 11-12].

Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
After a careful analysis, as disclosed above, and a careful review of the specification the following limitations in claim 15:

(i) “location detection unit” (Page [5]-a location detection unit is describe as a unit that is a component of the capacitive screen and detects X- and Y-coordinates of the respective location, (wherein the location detection unit have a structure associated with it which is the electrodes structures of a capacitive screen.),).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in a telephone interview with Sherri L. Oslick on January 28th, 2021.

The application has been amended as follows:
Claims 15, 27, and 28 have been amended to correct/overcome typographical errors and insufficient antecedent basis issue to prevent a rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, respectively:

Amended claim 15:- Device (101), in particular multimedia device, at least comprising a screen (105), a processor unit (152) and at least one pressure sensor means (102), wherein the pressure sensor means (102) is mounted on a rigid element (106), wherein the rigid element (106) is more rigid than the screen (105), wherein the rigid element (106) is arranged on one side of the sensor means (102) and wherein the screen (105) is arranged on an opposing side of the sensor means (102), wherein the screen (105) is directly arranged on the sensor means (102), wherein a location detection unit is provided, wherein the location detection unit is configured to output a location signal, wherein the location signal provides location information for identifying the location where pressure is applied to the screen (105), wherein the pressure sensor means (102) is configured to output a pressure signal, wherein the pressure signal provides pressure information about a a value at least one database is provided, wherein the database is connected with the processor unit (152) and wherein the database provides correction value Z; Wherein the location pressure-function also incorporates one or multiple aging-correction values of an aging database or an aging-correction function, wherein the aging-correction-values represents a parameter for eliminating changes of at least one screen property, in particular stiffness, wherein the multiple-correction values represent a parameter for eliminating changes of at least one screen property, in particular stiffness, at different locations, wherein the aging-correction function represents a parameter for eliminating changes of at least one screen property, in particular stiffness, in dependency of locations of the screen (105), wherein the aging correction function is preferably based on the Arrhenius equation or a modified Arrhenius equation.  
.

Amended claim 27:-Device (101), in particular multimedia device, at least comprising a screen (105), a processor unit (152) and 9at least one pressure sensor means (102), wherein the pressure sensor means (102) is mounted on a rigid element (106), wherein the rigid element (106) is more rigid than the screen (105), wherein the rigid element (106) is arranged on one side of the pressure sensor means (102) and wherein the screen (105) is arranged on an opposing side of the pressure sensor means (102), wherein the screen (105) is directly arranged on the pressure sensor means (102), wherein a location detection unit (190) is provided, wherein the location detection unit (190) is configured to output a location signal, wherein the location signal provides location information for identifying the location where pressure is applied to the screen (105), wherein the pressure sensor means (102) is configured to output a pressure signal,
a a value 
at least one database is provided, wherein the database is connected with the processor unit (152) and wherein the database provides correction value Z, wherein the pressure sensor means (102) is arranged inside a battery, wherein the battery comprises a positive terminal (146) and a negative terminal (145), wherein electric energy for operating the device (101) is provided via a connection coupling the positive terminal (146) with the negative terminal (145).  

Amended claim 28:- Device (101), in particular multimedia device, at least comprising a screen (105), a processor unit (152) and at least one pressure sensor means (102), wherein the pressure sensor means (102) is mounted on a rigid element (106), wherein the rigid element (106) is more rigid than the screen (105), wherein the rigid element (106) is arranged on one side of the pressure sensor means (102) and wherein the screen (105) is arranged on an opposing side of the pressure sensor means (102), wherein the screen (105) is directly arranged on the pressure sensor means (102), wherein a location detection unit (190) is provided, wherein the location detection unit (190) is configured to output a location signal, wherein the location signal provides location information for identifying the location where pressure is applied to the screen a 
11wherein the location-pressure-function defines at least a dependency between the location information and the pressure information and wherein the processor unit (152) causes a function, an operation or an effect in dependency of the pressure value wherein the location information is defined by a location value or a plurality of location values captured in a row, wherein each location value comprises a X-coordinate value and a Y-coordinate value, and a valueat least one database is provided, wherein the database is connected with the processor unit (152) and wherein the database provides correction value 
wherein by means of the location-pressure-function a correction value Z is selected from the database in dependency of the location information and wherein the location-pressure-function computes the pressure applied to the screen by manipulating the pressure information with the correction value Z, wherein a danger-pressure value is predefined and stored in a data storage means, wherein the processor unit (152) executes a safety routine, in particular reducing power output, in case the determined pressure value is above the danger-pressure value.


Reason for Allowance

Claims 15, 17-24, and 27-28, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s amendments and arguments/remarks submitted 01/25/2021 and a thorough search the closest prior arts Molne et al. (US 2013/0342501 A1), in view of Frey et al. (US 2013/0082970 A1), and in further view of Day et al. (US 2007/0119698 A1), and in further view of Sliger (US 2013/0222238 A1), and in further view of Tenuta (US 2014/0085254 A1), and in further view of LADOUCEUR et al. (US 2009/0195959 A1), and in further view of Campbell et al. (US 2015/0138112 A1), and in further view of JANG (US 2014/0204285 A1), and in further view of Bernstein et al. (US 2011/0141052 A1), and in further view of Van De Ven et al.  (US 20080094367 A1), and in further view of Son et al.  (US 2017/0102809 A1), in combination, fail to teach all the limitations as recited in the independent claims. 

With regards to independent claim 15, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
Wherein the location pressure-function also incorporates one or multiple aging-correction values of an aging database or an aging-correction function, 
wherein the aging-correction-values represents a parameter for eliminating changes of at least one screen property, in particular stiffness, 
wherein the multiple-correction values represent a parameter for eliminating changes of at least one screen property, in particular stiffness, at different locations, wherein the aging-correction function represents a parameter for eliminating changes of at least one screen property, in particular stiffness, in dependency of locations of the screen (105), 
wherein the aging correction function is preferably based on the Arrhenius equation or a modified Arrhenius equation as claimed in claim 15. 

With regards to independent claim 27, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
wherein the screen (105) is directly arranged on the pressure sensor means (102), wherein the pressure sensor means (102) is arranged inside a battery as claimed in claim 27. 

With regards to independent claim 28, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
wherein a danger-pressure value is predefined and stored in a data storage means, wherein the processor unit (152) executes a safety routine, in particular reducing power output, in case the determined pressure value is above the danger-pressure value as claimed in claim 28. 

The dependent claim 17-24, are allowable as they are dependent on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.